         Case 1:19-cv-01608-JMF Document 189 Filed 06/08/21 Page 1 of 2
                                          U.S. Department of Justice

                                                    United States Attorney
                                                    Southern District ofNew York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew's Plaza
                                                    New York, New York 10007


                                                     June 08, 2021
ViaECF

Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Centre Street, Room 2202
New York, New York 10007

Re: The City of Philadelphia, et al. v. Bank ofAmerica Corp, et al., l 9-cv-1608 (JMF)

Dear Judge Furman:

       The Antitrust Division and the United States Attorney's Office for the Southern District of
New York (collectively, "the DOJ") write in response to Your Honor's invitation to the DOJ to
submit a letter briefregarding Bank of America's motion to file a declaration ex parte (the "Lesser
declaration") in connection with a dis ute over the sco e of discover in the above-ca tioned civil




       We are aware that the fact that there is a DOJ investigation has been referred to in the
record of the roceedings in this matter.
       Case 1:19-cv-01608-JMF Document 189 Filed 06/08/21 Page 2 of 2

                                                                                       Page2




       We are available to answer any questions that they Court may have.


                                                    Sincerely,



                                                        /s/
       Rebecca Meiklejohn                           Daniel Tracer
       Eric Hoffmann                                Assistant United States Attorney
       Trial Attorneys, Antitrust Division          Southern District of New York




                                             Very truly yours,

                                             AUDREY STRAUSS
                                             Acting United States Attorney



                                        by: /s/ Daniel Tracer
                                           [AUSA]
                                           Assistant United States Attorney
                                           (212) 637-2329
                                           Daniel. Tracer@usdoj.gov


cc: All counsel of record (via ECF)
